Citation Nr: 1708466	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  10-30 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure and/or as secondary to the service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial evaluation in excess of 50 percent for PTSD.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Navy from September 1971 to August 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in San Diego, California, which granted the Veteran's claim for PTSD and assigned a 30 percent disability rating, but denied the claim of entitlement to service connection for prostate cancer.  Thereafter, in a January 2010 rating decision, the RO increased the disability evaluation for PTSD to 50 percent disabling effective the date of the grant of service connection.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).  The Agency of Original Jurisdiction (AOJ) for the Veteran's case is the RO in Oakland, California.  

This case was previously before the Board in August 2015, at which time the Board remanded it to afford the Veteran a videoconference hearing before a Veterans Law Judge.  The Veteran was scheduled to appear at such a hearing in February 2016 and he was made aware of the time and place of the hearing by a January 2016 letter.  Prior to the scheduled hearing, the Veteran's representative cancelled the hearing request in February 2016 and did not indicate that the Veteran wished to postpone or reschedule the hearing.  Therefore, the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2016).

In April 2016, the Board again remanded this case for additional evidentiary development.  The matters are now back before the Board.

The issue of entitlement to an initial evaluation in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against finding that the Veteran served in the inland waterways of Vietnam, or that he otherwise served in or visited the Republic of Vietnam during the Vietnam Era, or that he was otherwise exposed to herbicides in service.

2.  The preponderance of the evidence is against a finding that the Veteran's prostate cancer was initially manifested in service, manifested within one year of service separation, is otherwise etiologically related to service, to include herbicide exposure, or was caused or aggravated by the service-connected PTSD.  


CONCLUSION OF LAW

The requirements for service connection for prostate cancer have not been met, including as due to exposure to herbicides and/or as secondary to the service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Stegall Concerns

As was alluded to in the Introduction, the Board most recently remanded the Veteran's claim in April 2016 for additional evidentiary development.  In particular, the Board instructed the AOJ to obtain any outstanding VA and private treatment records relating to his prostate cancer, to include all records of VA treatment since April 2008.  

The AOJ obtained all outstanding records of VA treatment since April 2008.  In April 2016, the AOJ provided the Veteran with a post-remand development letter, which requested that the Veteran provide sufficient information to enable the AOJ to obtain any outstanding private treatment records relating to his prostate cancer.  In June 2016, the AOJ again requested that the Veteran provide sufficient information to enable the AOJ to obtain any outstanding private treatment records relating to his prostate cancer.  The Veteran did not respond to these requests.  The AOJ readjudicated the Veteran's claim in a July 2016 Supplemental Statement of the Case.  

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

VA's duty to notify was satisfied by a letter dated in July 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, military personnel records, all identified and obtainable post-service treatment records, and lay statements have been associated with the record.  

The Board notes that the Veteran has not been afforded a VA examination.  However, VA does not dispute the Veteran's assertion that he has a current diagnosis of prostate cancer; but rather, the case hinges on the question of whether the Veteran is entitled to a presumption of exposure to herbicides due to service in the Republic of Vietnam under 38 C.F.R. § 3.307.  Therefore, as there is no medical opinion at issue, the duty to obtain a medical opinion has not been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Moreover, other than the Veteran's naked allegations, the record does not indicate that his prostate cancer may be associated with his service-connected PTSD.  The Board accordingly concludes that no further VA examination or opinion is required.

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Service Connection - Prostate Cancer

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  An alternative to showing chronicity in service is a showing of continuity of symptoms after discharge.  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, certain chronic diseases, including malignant tumors, may be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App.439, 448 (1995).

The Veteran contends that he is entitled to service connection for residuals of prostate cancer as a result of his exposure to herbicides in service.  Specifically, the Veteran contends that while he was deployed on the USS Ranger in the Gulf of Tonkin, he made frequent trips to Da Nang for refueling.  See July 2008 statement.  He contends that he would fly with his captain as an operation yeoman dropping missions and refueling jets.  He asserted that when they were running out of fuel, they would stop for refueling in Da Nang.  See August 2011 statement.  He has also asserted that he was exposed to herbicides from the planes and pilots that left the carrier to fly over regions that were heavily bombed with Agent Orange and then returned to the ship without any type of washing.  See September 2009 notice of disagreement.  He explained that he worked in the ready room as the pilots returned from their missions.  The Veteran has alternatively suggested that his prostate cancer may be related to his service-connected PTSD.  See August 2011 statement on a VA Form 4142.

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for veterans who have a disease listed in 38 C.F.R. § 3.309(e), and who served on active duty in the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a)(6)(iii).  Prostate cancer is such a disease.

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.313(a).  VA has validly interpreted the "service in the Republic of Vietnam" language of the statute and regulation as requiring that a veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam Era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

It is undisputed that the Veteran has current residuals of prostate cancer, as evidenced by private and VA treatment records.  While the evidence of record shows that the Veteran has residuals of prostate cancer, which is a specific disease listed in 38 C.F.R. § 3.309(e), the Board finds that the Veteran did not serve in Vietnam under the above interpretation of the statute and regulation.

With respect to the Veteran's claim that he made frequent trips to Da Nang for refueling while he was deployed on the USS Ranger in the Gulf of Tonkin, the evidence weighs against finding that the Veteran served in or visited the Republic of Vietnam during the Vietnam Era.  The Veteran's service treatment records, military personnel records, and VA Form DD-214 do not contain any evidence that the Veteran set foot in the landmass of Vietnam.  

Available service treatment records show service on the USS Ranger; however, they do not show in-country Vietnam duty or visitation.  Available military personnel records showed that the Veteran's ship (USS Ranger) and squadron (VAQ 130, DET 4) were deployed into the Western Pacific and Vietnam from November 16, 1972, to June 23, 1973.  However, these records also do not show in-country Vietnam duty or visitation.

An internet article submitted by the Veteran regarding the travels of the USS Ranger, noted that on May 27, 1972, the USS Ranger returned to west coast operation until November 16, when she embarked upon her seventh WestPac deployment.  The article noted that the USS Ranger had earned 13 battle stars for service in Vietnam.  However, this article did not mention crewmen going on shore.

The service department was also unable to verify Vietnam service.  In a July 2008 Personnel Information Exchange System (PIES) submission, the RO requested the dates the Veteran served in the Republic of Vietnam.  The August 2008 PIES response stated:

We are unable to determine whether this Veteran served in the Republic of Vietnam.  The Veteran was attached to a unit that could have been assigned to a ship or to shore.  For DOD purposes, tactical electronic warfare squadron one hundred thirty, detachment four (VAQ 130, DET 4) is credited with Vietnam service from 02-OCT-1972 to 23-OCT-1972.  However, the service record provides no conclusive proof of in-country service.

In light of these service personnel and treatment records, the Board finds that the weight of the evidence does not support the Veteran's assertions that he made frequent trips to Da Nang for refueling while he was deployed on the USS Ranger in the Gulf of Tonkin.

The Board has considered the Veteran's argument that his award of Vietnam Service and Campaign medals establishes that he served in Vietnam.  However, a review of the criteria for the award of such medals indicates they were awarded to individuals who served in support of operations in the Republic of Vietnam but did not require in-country service.  According to DoD regulations, a Vietnam Service Medal is presented to any service member who served on temporary duty for more than 30 consecutive days while attached to, or regularly serving for at least one day with an organization participating in, or directly supporting ground (military) operations, or attached directly supporting military operations in the Republic of Vietnam, Thailand, Cambodia, Laos within the defined combat zone during the Vietnam era.  See DoD 1348 C6.6.1.1.5 (revised September 1996).  In addition, bronze stars were authorized for participation in 29 campaigns specified for the Vietnam War.  Similarly, the Vietnam Campaign Medal was awarded by the Republic of Vietnam to members of United States military forces serving six months or more in support of Republic of Vietnam military operations, to include service members serving outside the geographical limits of the Republic of Vietnam but providing direct combat support to the Republic of Vietnam armed forces.  As the Vietnam Service and Vietnam Campaign medals were awarded to service members serving outside of the Republic of Vietnam and establish only that the Veteran was located in the theater of operations, the Veteran's argument that such awards establish his in-country service is without merit.

Moreover, the evidence weighs against finding that the Veteran served in the inland waterways of Vietnam.  In this regard, in February 2016, in response to the decision of the Court of Appeals for Veterans Claims (Court) in Gray v. McDonald, 27 Vet. App. 313 (2015), VA released updated guidance about which bodies of water in Vietnam constitute inland waterways and thus which Naval servicemembers are appropriately in receipt of the presumption of exposure to herbicides as a result of service in Vietnam. 

The public history of the USS Ranger shows that during the time period in question, it operated in the Gulf of Tonkin.  VA's document entitled Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, updated after the Gray decision in February 2016, does not list the USS Ranger as a ship associated with herbicide exposure. 

The document explains that the crews of ships operating on the inland waterways of Vietnam were presumptively exposed to herbicides.  The Gulf of Tonkin, where the USS Ranger operated, is not listed as an inland waterway, and aircraft carriers such as the USS Ranger are not listed as a type of ship which operated in inland waterways.  The document also does not show the USS Ranger as being a ship which operated temporarily on inland waterways, docked in Vietnam, operated in close coastal waters with evidence that crew members went ashore, or operated in close coastal waters with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  

Thus, the Veteran is not entitled to a presumption of exposure to herbicides pursuant to 38 C.F.R. § 3.307(a)(6)(iii and iv), and he must establish actual herbicide exposure to support his claim for service connection, or must demonstrate causation by some means other than herbicide exposure. 

With respect to the Veteran's assertion that he was exposed to herbicides from the planes and pilots that returned to his ship after flying over regions that were heavily bombed with Agent Orange without any type of washing, according to a May 2009 memorandum from the Joint Services Records Research Center (JSRRC), numerous official military documents, ships histories, deck logs, and other sources of information related to Navy ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era had been reviewed by the JSRRC in the course of its research efforts.  To date, the JSRRC had found no evidence indicating that Navy ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.

The Board affords high probative value to the memorandum by JSRRC, which indicates that the Veteran would not have presumably come into direct contact with herbicides while aboard ship, as the information is based upon a review of relevant documents.  These documents are found to be a more reliable source of information than the Veteran's recollections of coming into contact with aircraft and pilots that he believes were contaminated with Agent Orange.  VA has not established a presumption of second-hand exposure to Agent Orange through contact with equipment that was used in Vietnam.  The Board notes that effective June 19, 2015, VA amended its regulation governing individuals presumed to have been exposed to certain herbicides by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  See 38 C.F.R. § 3.307(a)(6)(v).  However, the Veteran served in the Navy and has not alleged that he serviced C-123 aircraft that performed the spraying of herbicides; rather, his contention centers on coming into contact with aircraft and pilots that merely flew over Vietnam.  

Moreover, the Veteran is not shown to be competent to determine by sight, smell, etc. that any aircraft or pilot with which he came in contact with were contaminated by herbicides.  An award of VA benefits may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102; see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Thus, the Board finds that there is no probative evidence that the Veteran was exposed to herbicides, and no evidence that the Veteran served in the Republic of Vietnam within the meaning of 38 C.F.R. § 3.307(a)(6)(iii).  

Although the Veteran has not been shown to warrant a regulatory presumption of service connection for his residuals of prostate cancer as a result of in-service herbicide exposure, his claims must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).

The Veteran does not contend, and the record does not reflect, that his malignant tumor (prostate cancer) first manifested during service or within one year of his separation from service.  The Veteran's service treatment records are negative for any findings, complaints, or treatment related to prostate cancer.  In addition, the evidence does not show, nor does the Veteran otherwise allege, that he continuously manifested symptoms of prostate cancer after his discharge from service.  The first post-service treatment record documenting prostate cancer in the claims file is from 2006, more than 30 years after his discharge from service.

Thus, the Veteran had no in-service evidence of prostate cancer, and there is no credible evidence of service in the Republic of Vietnam or exposure to herbicides in service.  Furthermore, the claims file does not contain any evidence that a competent medical professional has otherwise linked the Veteran's current residuals of prostate cancer to his active duty service.  The Board acknowledges that the Veteran has asserted that his physician told him that his prostate cancer was a direct result of his exposure to Agent Orange.  See September 2009 notice of disagreement.  However, as there is no credible evidence of exposure to herbicides in service, the Board does not assign any weight to this assertion.  Thus, service connection on a direct basis is not warranted.

With respect to service connection on a secondary basis, in an August 2011 statement on a VA Form 4142, the Veteran suggested that his prostate cancer may be related to his service-connected PTSD.  However, other than his unsupported allegations, he has not advanced any arguments as to how his prostate cancer may be related to his service-connected PTSD.  The Board finds that there is no evidence of record indicating, or even suggesting, a connection between the Veteran's prostate cancer and his service-connected PTSD.  Thus, service connection on a secondary basis is not warranted.

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have service in Vietnam under the criteria of 38 C.F.R. § 3.313 and is not shown to have otherwise been exposed to herbicides in service.  The Veteran's prostate cancer was not present in service or for many years thereafter, and there is no competent evidence suggesting that the Veteran's prostate cancer is etiologically related to his active service or was caused or aggravated by his service-connected PTSD.  Accordingly, service connection for prostate cancer is not warranted on any basis. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for prostate cancer must be denied.  See 38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for prostate cancer is denied.


REMAND

In April 2016, the Board remanded the claim for entitlement to an initial evaluation in excess of 50 percent for PTSD for a VA examination to determine the current nature and severity of the Veteran's service-connected PTSD.  A Compensation and Pension Exam Inquiry in the Veteran's claims file reveals that the Veteran's PTSD examination request was initiated on June 16, 2016.  In a printout dated in July 2016, the RO was notified that the Veteran failed to report for the scheduled examination.  

The Board finds that a remand to schedule another VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.   After any development deemed necessary is 
	completed, schedule the Veteran for an appropriate 
	VA examination to evaluate the current severity of 
	his service-connected PTSD, to include the impact his
   PTSD has on his ability to obtain and maintain 
   employment.
	
2.   The Veteran is hereby informed that if he does not 
	appear for the scheduled examination without 
	providing good cause for doing so, his claim will be 
	decided based on the evidence of record without the 
	benefit of the information that would be obtained from 
	the examination.  38 C.F.R. § 3.655(b) (2016).

3.   After completing the above development and 
	conducting any other development that is necessary 
	based on the above actions, readjudicate the issue of 
	entitlement to an initial evaluation in excess of 50 
	percent for PTSD.  If any benefit sought is not granted 
	in full, provide the Veteran and his representative with 
	a supplemental statement of the case and allow an 
	appropriate opportunity to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


